Dismissed and Memorandum Opinion filed January 10, 2008







Dismissed
and Memorandum Opinion filed January 10, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00583-CV
____________
 
DESI CASH AND CARRY, INC., Appellant
 
V.
 
SYED SHAHID ALI and PERDANAWATI AWWAD d/b/a 
INDO PAK HALAL MEAT, Appellees
 

 
On Appeal from
County Court at Law No. 3 
Harris County,
Texas
Trial Court Cause
No. 859623
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 22, 2007.  On September 13, 2007, this
court ordered the parties to attend mediation.  On December 19, 2007, the
parties filed a joint motion to dismiss the appeal because the case has
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM




Judgment rendered and Memorandum Opinion filed January
10, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.